ACCEPTED
                                                                                  03-15-00129-CV
                                                                                          4502869
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                            3/16/2015 12:00:00 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                                  NO. 03-15-00129-CV

                                                             FILED IN
                                                      3rd COURT OF APPEALS
                          IN THE COURT OF APPEALS          AUSTIN, TEXAS
                      FOR THE THIRD DISTRICT OF TEXAS 3/16/2015 12:00:00 AM
                                                          JEFFREY D. KYLE
                                  AT AUSTIN                    Clerk



                       DEVINA DE GUZMAN ROCHE FOX

                                        Appellant,

                                            vs.

                                     KENNETH FOX

                                        Appellee.


                           From the 53rd Judicial District Court
                                  of Travis County, Texas
                            Trial Court No. D-1-FM-13-005135
                           Honorable Tim Sulak, Judge Presiding


                              NOTICE OF APPEARANCE


TO THE HONORABLE COURT OF APPEALS:

       Pursuant to Texas Rule of Appellate Procedure 6.1(c), the undersigned

counsel hereby files a Notice of Appearance and Designation of Lead Appellate

Counsel on behalf of Appellee Kenneth Fox.




	   OTICE OF APPEARANCE
N                                                                  PAGE 1 OF 3
                                Barbara L. Stroud
                             State Bar No. 19422700
                          barbara@stroudmediation.com
                             Barbara L. Stroud, PLLC
                 14101 Highway 290 West, Building 100, Suite 206
                                Austin, TX 78737
                            Telephone: (512) 391-1983
                            Facsimile: (512) 428-8113


        Appellee requests that the Court direct its clerk to note this appearance in

 the records it maintains with respect to this case.


                                                Respectfully submitted,

                                          By: /s/ Barbara L. Stroud
                                               Barbara L. Stroud
                                               State Bar No. 19422700
                                               barbara@stroudmediation.
                                               com
                                               Barbara L. Stroud, PLLC
                                               14101 Highway 290 West,
                                               Building 100, Suite 206
                                               Austin, TX 78737
                                               Telephone: 512.391.1983
                                               Facsimile: 512.428.8113

                                                COUNSEL FOR APPELLEE




N
	   OTICE OF APPEARANCE                                                  PAGE 2 OF 3
                               CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of this Notice of Appearance
       has been forwarded to the following via the Texas Rules of Civil Procedure on this
       16TH day of March, 2015.

             Mr. James “Jake” Gilbreath
             Walters|Gilbreath, PLLC
             1301 S. Capital of Texas Hwy
             Suite C-120
             Austin, TX 78746

             Ms. Sarah Brandon
             Law of Sarah K. Brandon
             13062 W Highway 290, Ste 206
             Austin, TX 78737-8835



                                                  /s/ Barbara L. Stroud
                                                   Barbara L. Stroud




	     NOTICE OF APPEARANCE                                                  PAGE 3 OF 3